       Case 4:20-cv-02354-JSW Document 42 Filed 12/17/20 Page 1 of 4



 1    Blair M. Jacobs (admitted pro hac vice)
      blairjacobs@paulhastings.com
 2    Christina A. Ondrick (admitted pro hac vice)
      christinaondrick@paulhastings.com
 3    John S. Holley (admitted pro hac vice)
      johnholley@paulhastings.com
 4    PAUL HASTINGS LLP
      2050 M Street NW
 5    Washington, DC 20036
      Telephone: (202) 551-1700
 6    Facsimile: (202) 551-1705
 7    Attorneys for Defendant
 8

 9                                   UNITED STATES DISTRICT COURT

10                                NORTHERN DISTRICT OF CALIFORNIA

11   OYSTER OPTICS, LLC,                             CASE NO. 4:20-cv-02354-JSW

12                      Plaintiff,                   JOINT STIPULATION AND
13          vs.                                      [PROPOSED] ORDER TO EXTEND
                                                     TIME
14   CIENA CORPORATION,

15                      Defendant.

16

17

18

19

20

21

22

23

24

25

26

27

28

     Case No. 4:20-cv-02354-JSW                           JOINT STIPULATION TO EXTEND TIME
        Case 4:20-cv-02354-JSW Document 42 Filed 12/17/20 Page 2 of 4



 1           Pursuant to Civil L.R. 6-1 and 6-2, Oyster Optics, LLC (“Oyster”) and Ciena Corporation

 2   (“Ciena”) file this Stipulation requesting that the deadline to file the Joint Claim Construction

 3   Statement be extended. This request is supported by the attached Declaration of Blair M. Jacobs.

 4           NOW THEREFORE, IT IS HEREBY STIPULATED and agreed to by and between the

 5   parties that:

 6           1.      The time to file a Joint Claim Construction Statement shall be extended from

 7           December 18, 2020 to December 28, 2020.

 8   IT IS SO STIPULATED.

 9
     Dated: December 17, 2020
10

11   By: /s/ Paul A. Kroeger                         By: /s/ Blair M. Jacobs
         Marc A. Fenster (CA BN 181067                   Blair M. Jacobs
12       mfenster@raklaw.com                             blairjacobs@paulhastings.com
         Paul A. Kroeger (CA BN 229074)                  Christina A. Ondrick
13       pkroeger@raklaw.com                             christinaondrick@paulhastings.com
         Reza Mirzaie (CA BN 246953)                     John S. Holley
14       rmirzaie@raklaw.com                             johnholley@paulhastings.com
15       RUSS, AUGUST & KABAT                            PAUL HASTINGS LLP
         12424 Wilshire Boulevard, 12th Floor            2050 M Street NW
16       Los Angeles, California 90025                   Washington, DC 20036
         Telephone: (310) 826-7474                       Telephone: (202) 551-1700
17       Facsimile: (310) 826-6991                       Facsimile: (202) 551-1705
18
                                                          Thomas A. Counts (CA BN 148051)
19                                                        tomcounts@paulhastings.com
                                                          Grant N. Margeson (CA BN 299308)
20                                                        grantmargison@paulhastings.com
                                                          PAUL HASTINGS LLP
21                                                        101 California Street, 48th Floor
                                                          San Francisco, CA 94111
22
                                                          Telephone: (415) 856-7000
23                                                        Facsimile: (415) 856-7116

24

25       Attorneys for Plaintiff                          Attorneys for Defendant
         Oyster Optics, LLC                               Ciena Corporation
26

27

28

     Case No. 4:20-cv-02354-JSW           - 2-                    JOINT STIPULATION TO EXTEND TIME
       Case 4:20-cv-02354-JSW Document 42 Filed 12/17/20 Page 3 of 4



 1                                               ATTESTATION

 2          Pursuant to Civil Local Rule 5-1(i)(3), I, Blair Jacobs, attest that concurrence in the filing

 3   of this document has been obtained from each of the other signatories.

 4
                                                     /s/ Blair M. Jacobs
 5                                                   Blair M. Jacobs
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     Case No. 4:20-cv-02354-JSW           - 3-                    JOINT STIPULATION TO EXTEND TIME
       Case 4:20-cv-02354-JSW Document 42 Filed 12/17/20 Page 4 of 4



 1                                  CERTIFICATE OF SERVICE
 2          I hereby certify that on December 17, 2020, the foregoing was served by electronic mail to
 3
     all counsel of record.
 4

 5
                                                   /s/ Blair M. Jacobs
 6                                                 Blair M. Jacob
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     Case No. 4:20-cv-02354-JSW         - 4-                   JOINT STIPULATION TO EXTEND TIME
